NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 23, 2009
                                   Decided June 29, 2009

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08-3423

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Southern District of Indiana,
                                                    Evansville Division.
       v.
                                                    No. 3:06CR00038-004
DERRICK FRANKLIN,
     Defendant-Appellant.                           Richard L. Young,
                                                    Judge.

                                         ORDER

        Derrick Franklin pleaded guilty to conspiracy to distribute cocaine. See 21 U.S.C.
§§ 846, 841(a)(1). He filed a notice of appeal, but his appointed counsel is unable to discern
a nonfrivolous basis for appeal and seeks to withdraw. See Anders v. California, 386 U.S. 738
(1967). Franklin opposes counsel’s motion to withdraw, see CIR. R. 51(b), and proposes to
argue on appeal that the district court improperly labeled him a career offender in
calculating his imprisonment range under the sentencing guidelines.

       Franklin’s plea agreement includes an appeal waiver, and since it is clear from his
No. 08-3423                                                                              Page 2

Rule 51(b) response that he does not wish to challenge his guilty plea, see United States v.
Knox, 287 F.3d 667, 672 (7th Cir. 2002), neither can he argue that the appeal waiver is not
binding, see, e.g., United States v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002); United States v.
Behrman, 235 F.3d 1049, 1051-52 (7th Cir. 2000). The waiver is limited in scope, however,
and counsel explores whether Franklin could argue that its language does not foreclose him
from contesting his designation as a career offender. The waiver provides that Franklin
cannot appeal if the district court adopted the parties’ sentencing stipulations and
sentenced Franklin “to a term of imprisonment within the guideline range determined in
accordance therewith.” In counsel’s view these conditions were satisfied, but we do not
share his certainty. The parties did not stipulate that Franklin is a career offender; they
simply agreed that his base offense level would be 34 if the district court concluded, over
Franklin’s objection, that he is a career offender. It seems a stretch to conclude, as would be
necessary to enforce the waiver, that the district court was applying a stipulation between
the parties when it found that Franklin was a career offender. We will enforce an appeal
waiver when it is unambiguous, but it would not be frivolous for Franklin to argue that the
language of the waiver in this case is ambiguous. See United States v. Blinn, 490 F.3d 586,
588 (7th Cir. 2007); United States v. Jemison, 237 F.3d 911, 917 (7th Cir. 2001).

        But whether or not the appeal waiver applies, the career-offender argument that
Franklin wants to pursue would be frivolous. Franklin proposes to argue that a 1990
robbery conviction relied upon by the district court in designating him as a career offender
is too remote in time to count under the sentencing guidelines. A sentencing court may
consider, for purposes of labeling a defendant a career offender, prior convictions for
crimes of violence or drug offenses that resulted in sentences of imprisonment exceeding
one year and one month that were either imposed within fifteen years of the
“commencement of the instant offense” or that resulted in the defendant being incarcerated
during that period. U.S.S.G. § 4A1.2(e); United States v. Hillsman, 141 F.3d 777, 779 (7th Cir.
1998). Franklin would contend that his 1990 conviction satisfied neither possibility.

        We have not decided, for a conspiracy offense, whether the “commencement of the
instant offense” refers to when the conspiracy began or instead to when the defendant
joined or became an active participant. Other circuits have determined that, for guidelines
purposes, a conspiracy offense commences when the defendant joins or first engages in
relevant conduct. See United States v. Saikaly, 207 F.3d 363, 371-72 (6th Cir. 2000); United
States v. Cornog, 945 F.2d 1504, 1509-10 (11th Cir. 1991). Franklin pleaded guilty to
participating in a conspiracy that began in November 2004, but he testified at his plea
hearing—without contradiction by the government—that he did not join the conspiracy
until July 2006, more than 15 years after he was sentenced on the 1990 conviction. Still,
even assuming that July 2006, rather than November 2004, is the correct time to count back
from, Franklin’s proposed argument would be frivolous. The probation officer recounted
No. 08-3423                                                                               Page 3

in the presentence investigation report that Franklin was not paroled from prison on the
1990 robbery conviction until 1993. A presentence report bears sufficient indicia of
reliability and may be relied upon by the sentencing court unless the defendant offers
evidence calling into question its accuracy. See, e.g., United States v. Rollins, 544 F.3d 820,
838 (7th Cir. 2008); United States v. Schroeder, 536 F.3d 746, 752 (7th Cir. 2008). Franklin did
not dispute the probation officer’s information about his parole date, which puts him
within the 15-year window. Accordingly, it would be frivolous for Franklin to argue that
the robbery conviction should not have been used to label him a career offender.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.